DETAILED ACTION
	This office action is in response to the amendment filed on February 24, 2022.  In accordance with this amendment, claims 1 and 3 have been amended, while claim 2 has been formally canceled.
Claims 1 and 3-7 remain pending and are now in condition for allowance, with claim 1 as the sole independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on March 2, 2021 are acknowledged.  These drawings are accepted based on Applicant’s amendments to at least independent claim 1 on February 24, 2022.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Rossi US ‘329) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into independent claim 1 on February 24, 2022.  In particular, there is no express teaching for these amendments based on the context of Applicant’s disclosure and drawings, in particular Figs. 1-5.  For these reasons, the Examiner is unable to present a prima facie 

The Examiner fully incorporates, and agrees with, the logic and rationale for making claims 2-3 novel and unobvious based on the comments in the European Search Report (cited in the IDS 7/22/21).  Note attached comments for claims 2-3 found in Sections (6) – (6.3).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 5-6), filed February 24, 2022, with respect to the claim amendments (to claims 1 and 3) and comments regarding each issue from the non-final rejection mailed on November 24, 2021, have been fully considered and are persuasive.  Based on the narrowing amendments of broadest independent claim 1, all issues from this non-final rejection have been obviated and are withdrawn.  Claims 1 and 3-7 now serve to create a patentable distinction over the closest prior art of the current record.


Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 25, 2022